DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1-16-20, 7-29-20, and 2-16-21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
1. Line 17 of claim 1, after “the aperture hole”, delete -- , -- and add -- . --. The purpose of the instant examiner’s amendment is to correct the punctuation of claim 1.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection would be proper.  The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 8.

Specifically regarding claim 1, Yamamoto et al. (US20160274441) teaches the state of the art of a portable communication device.
But, Yamamoto et al. fails to explicitly teach a combination of all the claimed features including a second carrier to receive the first carrier; a support disposed at one side surface of the second carrier; and a second magnet fixed to the support, wherein the support is connected with the variable aperture such that a size of the aperture hole is adjusted corresponding to movement of the support; wherein the at least one first magnet is movable in a direction perpendicular to an optical axis of the lens barrel in a state that the at least one first magnet is received in the second carrier, in association with an image stabilization function of the camera assembly; and wherein the second magnet is movable together with the support along a portion of the one side, in association with a function of adjusting the size of the aperture hole, as claimed.

Specifically regarding claim 8, Yamamoto et al. (US20160274441) teaches the state of the art of a portable communication device.
But, Yamamoto et al. fails to explicitly teach a combination of all the claimed features including a second carrier to receive the first carrier; a first magnet attached to a first side surface of the second carrier; a support disposed on a second side surface of the second carrier; and a second magnet fixed to the support, wherein the support is connected with the variable aperture such that a size of the aperture hole is adjusted corresponding to movement of the support; wherein the first magnet is movable in a direction parallel to an optical axis of the lens barrel in association with a function of adjusting a focus of the camera assembly; and wherein the second magnet is movable together with the support along a portion of the second side surface, in association with a function of adjusting a size of the aperture hole, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	8-27-21